 A. G. PARROTT COMPANY259A. G. Parrott Company and Laborer's DistrictCouncil of Baltimore and Vicinity, Laborer's In-ternational Union of North America, AFL-CIO.Case 5-CA-9256March 25, 1981SUPPLEMENTAL DECISION ANDORDER AND DIRECTION OF SECONDELECTIONOn July 31, 1978, the National Labor RelationsBoard issued a Decision and Order in the above-captioned case,' finding that A. G. Parrott Compa-ny, herein called the Respondent, violated Section8(a)(5) and (1) of the National Labor RelationsAct, as amended, by refusing to bargain with La-borer's District Council of Baltimore and Vicinity,Laborer's International Union of North America,AFL-CIO, herein called the Union, following aconsent election and the Union's certification as thecollective-bargaining representative of the Re-spondent's employees. The Board overruled theRespondent's objections to the representation elec-tion and ordered the Respondent to bargain withthe Union. Thereafter, the Respondent filed a peti-tion for review of the Board's Decision and Orderand the Board filed cross-application to enforce itsOrder with the United States Court of Appeals forthe Fourth Circuit.On August 4, 1980, a panel of the United StatesCourt of Appeals for the Fourth Circuit issued itsdecision2denying enforcement of the Board'sOrder. The court of appeals held that the inadver-tent disclosure by a Board agent of the nature of asigned ballot coupled with the Board's refusal toallow inspection of the ballot made it impossible todetermine whether the Union had achieved a ma-jority in the representation election and that theRespondent, therefore, had no duty to bargain withthe Union. The court of appeals found that thesecircumstances warranted the holding of a secondelection. The Board has considered the matter andthe decision of the Court of Appeals for the FourthCircuit and accepts the court of appeals' findingsand conclusions as the law of the case.On August 12, 1977, a consent election was con-ducted by the National Labor Relations Boardamong Respondent's employees which resulted in16 ballots cast for representation by the Union, 15ballots cast against representation, and 1 voidballot. The void ballot was declared such by theBoard agent who conducted the election becausehe noted that it had been signed.3However, the237 NLRB 191.2 N.L.R.B. v. A. G. Parrot Company, 630 F.2d 212 (9th Cir. 1980).3 To protect the right of an employee to a free and uncoerced choicein representation elections, the Board and the courts have long and con-255 NLRB No. 37Board agent noted the voter's signature only afterhe had alreacy started to place the ballot in the"no" pile. The Respondent's attorney acknowl-edged that he saw through the paper ballot andthat it was a "no" vote and that there was writingon the ballot. The Board agent refused to show theballot to the Respondent's observers and attorneyat their request, since the voter's choice had beenrevealed, and declared the ballot to be void. TheRegional Director affirmed the Board agent'saction and thus determined that the Union received16 votes for representation, while there were 15valid votes against representation and I void ballot.The Respondent filed timely objections to theconduct of the election, alleging that the Boardagent improperly accepted as a valid "yes" vote aballot marked with what appeared to be a "C" inthe "yes" box, and improperly refused to show thesigned "no" ballot to Respondent's observers attheir request or, alternatively, improperly refusedto count the signed "no" ballot since the voter'sidentity had not been revealed.The Board examined the two questioned ballotsin camera and agreed with the Regional Directorthat while the ballot marked "C" in the "yes" boxshould be considered valid, the signed "no" ballotshould not be counted. The Board thus found thatthe Union had secured a majority of the valid bal-lots cast in the representation election and issued aDecision and Certification of Representative.4The Respondent, however, continued to contestthe certification of the Union and refused to bar-gain. On February 27, 1978, the Union filed acharge with the Regional Director alleging that theRespondent had engaged in and was engaging inunfair labor practices in violation of Section 8(a)(5)and (1) of the National Labor Relations Act, asamended. On April 7, 1978, the General Counselfiled a Motion for Summary Judgment directlywith the Board. The Board granted the GeneralCounsel's Motion for Summary Judgment and, asnoted above, determined that the Respondent's re-fusal to recognize and bargain with the Union con-sistently applied the rule that a ballot which reveals the identity of thevoter is void. The Ebco Manufacturing Company, 88 NLRB 983 (1950);George K. Garrett Ca. Inc.. 120 NLRB 484, 485-486 (1958); J. Brenner &Sons Inc., 154 NLRB 656 (1965); General Photo Products Division ofAnken Industries, 242 NLRB 1371 (1979); Semi-Steel Casting Company ofSt. Louis v. N.L.R.B., 160 F.2d 388, 392 (8th Cir. 1947), cert. denied 332U.S. 758; N.L.R.B. v. National Truck Rental Ca, Inc., 239 F.2d 422, 426(2d Cir. 1956), cert, denied 352 U.S. 1016 (1957); N.LR.B. v. Ideal Laun-dry and Dry Cleaning Company, 330 F.2d 712, 718 (10th Cir. 1964). Butsee N.LR.B. v. Wrape Forest Industries, Inc.. 596 F.2d 817, 818 (10th Cir.1979) (en banc) (rule invalidating signed ballot of "dubious validity" sincename of voter need not be disclosed to either party) (dictum).4 Case 5-RC-10111 (February 3, 1978) (not printed in volumes ofBoard Decisions).A. G. ARROTr COMPANY 259 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDstituted violations of Section 8(a)(5) and (1) of theAct.5The Court of Appeals for the Fourth Circuitdenied enforcement. The court of appeals held thatthe Board had correctly counted the "C" ballot asa valid "yes" vote for the Union, but disagreedwith the Board on the proper treatment of thesigned "no" ballot. The court reasoned that the Re-spondent should not bear the onus of the Boardagent's inadvertent disclosure of the nature of thesigned ballot nor be required to accept the Board'sstatement that the ballot was in fact signed withoutbeing accorded a right to inspect for itself the chal-lenged ballot.6The ballot, the court held, shouldnot merely be declared void, since this would havethe effect of giving a majority to the Union. Thecourt of appeals also held that the signed "no"ballot should not be counted against representation,since this result would deprive the Union of a ma-jority and would constitute an injustice to theUnion, which also had no opportunity to verify thesignature. The challenged and potentially decisiveballot was thus placed in limbo and it became im-possible to determine the outcome of the represen-tation election. The court of appeals concludedthat "the circumstances imperatively warrant theholding of another election, to permit a determina-tion free of error, in which all ballots can properlybe determined to be valid or invalid, and a properdecision be made as to outcome."7Accordingly, the Board orders a second electionin the following unit, already found appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act:s 237 NLRB 191 (1978).6 Burlington Mills Corporation, 56 NLRB 365, 367-368 (1944).7 N.L.R.B. v. A. G. Parrott Company, supra, 630 F.2d at 215.All employees of A. G. Parrott Company,including laborers, form setters, grade check-ers, equipment operators, finishers, and lead-men, but excluding office clerical employees,mechanics, truckdrivers, guards and supervi-sors as defined in the Act.Based upon all of the foregoing, the Board issuesthe following:ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaintagainst the Respondent, A. G. Parrott Company,Elkridge, Maryland, be, and it hereby is, dismissedin its entirety.IT IS FURTHER ORDERED that the Decisions ofthe National Labor Relations Board in Case 5-RC-10111 (February 3, 1978) and Case 5-CA-9256(July 31, 1978) should be, and they hereby are, va-cated.IT IS FURTHER ORDERED that the election heldon August 12, 1977, in Case 5-RC-10111 be, and ithereby is, set aside, and that said case is hereby re-manded to the Regional Director for Region 5 forthe purpose of scheduling and conducting anotherelection at such a time that he deems circumstanceswill permit the free choice of a bargaining repre-sentative. 8[Direction of Second Election and Excelsior foot-note omitted from publication.]I The election will not be conducted should the Union, within 10 daysof the issuance of this Supplemental Decision and Order and Direction ofSecond Election, notify the Regional Director for Region 5 that it wishesto formally withdraw its petition for a representation election.